Citation Nr: 0617807	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center


THE ISSUE

Eligibility for Civilian Health and Medical Program of the 
Department of Veterans Affairs (CHAMPVA) for the veteran's 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had periods of recognized guerillas and 
Philippine Army service from October 1943 to March 1945, in 
June 1945; and from January 1946 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the Health 
Administration Center (HAC) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2004, a statement of the case was issued in September 
2004, and a substantive appeal was received in October 2004.  


FINDING OF FACT

The veteran had periods of recognized guerillas and 
Philippine Army service from October 1943 to March 1945, in 
June 1945; and from January 1946 to February 1946.   


CONCLUSION OF LAW

The criteria for an award of CHAMPVA benefits have not been 
met.  38 U.S.C.A. §§ 107(a), 1781 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the denial of the determination by 
the HAC that his spouse is not eligible for CHAMPVA.  The 
Board finds that his appeal must be denied as a matter of 
law.  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The veteran's active duty service has been verified by the 
service department as periods of recognized guerillas and 
Philippine Army service from October 1943 to March 1945, in 
June 1945; and from January 1946 to February 1946.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including recognized guerrilla service, 
shall not be deemed to have been active military, naval, or 
air service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces except benefits under:

	(1) contracts of National Service Life Insurance entered 
into before February 18, 1946;
	(2) chapter 10 of title 37; and
	(3) chapters 11, 13 (except section 1312(a)), 23, and 24 
(to the extent provided for in section 2402(8)) of Title 38.  

See 38 U.S.C.A. § 107(a) (West 2002).  

The Board finds that the veteran's verified service and his 
eligibility for benefits as a result of said service is 
governed by 38 U.S.C.A. § 107(a).  

The Board further finds that entitlement to CHAMPVA is 
governed by chapter 17 of 38 U.S.C.A.  See 38 U.S.C.A. 
§ 1781.   As this is not one of the enumerated benefits to 
which the veteran (or his spouse who's potential benefits 
flow from the veteran's active duty service) is entitled to 
under 38 U.S.C.A. § 107(a) based on his verified military 
service, entitlement to CHAMPVA must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. 
§ 3.1(y)(1).  The Board notes the veteran has not challenged 
the nature of his military service and there is no other 
evidence of record to suggest that he has the requisite 
military service to qualify his spouse for the benefit sought 
on appeal.  

Finally, the Board considers whether the Veterans Claims 
Assistance Act of 2000 (VCAA) is applicable to this case.  38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  )).  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


